Citation Nr: 1725807	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease and degenerative joint disease of lumbosacral spine.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1976, from September 1977 to April 1982, and from July 1984 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges that the Veteran requested to testify at a Board hearing on his May 2013 substantive appeal.  The Veteran was scheduled for a Travel Board hearing in May 2017; however, he did not appear at the hearing and no good cause  has been shown.  Therefore, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine.  However, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.   

The most recent VA treatment records associated with the claims file are dated in May 2014, over three years ago.  However, a review of the record suggests that the Veteran receives ongoing treatment for low back pain.  As such, the Veteran's ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VA treatment records from May 2014 to the present should be requested to ensure that the Board has all relevant VA treatment records. 

In addition, the Board notes that the Veteran was last provided with a VA examination to assess the severity of his service-connected low back symptomatology in July 2013, approximately four years ago.  On remand, the Board finds that the Veteran should be provided with a contemporaneous VA examination to assess the current severity of his low back symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records of treatment of the Veteran from the Central Texas Veterans Health Care System, to include all associated medical centers and outpatient clinics, from May 2014 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the claims file.

2.  Provide the Veteran with a new VA spine examination to determine the nature and severity of his service-connected degenerative disc disease and degenerative joint disease of lumbosacral spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All manifestations related to the Veteran's service-connected lumbosacral spine disability must be documented. 

Appropriate range-of-motion testing should be accomplished, to include identification of the point at which pain begins.  Range of motion findings should be provided for active and passive motion, and on weight bearing and nonweight bearing.  If any requested range of motion finding cannot be obtained, the reason why should be set forth.

The examiner must opine (in degrees if possible) to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment. 

The examiner must also opine (in degrees if possible) to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use. 

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

